SCHOTT, Judge.
ON MOTION TO DISMISS
This matter is before us on a motion filed by plaintiff-appellee to dismiss on the ground that defendant-appellant failed to file a proper appeal bond in the time provided by law.
*153Defendant-appellant took a suspensive appeal on September 22, 1972, and on February 28, 1973, plaintiff-appellee filed a rule to test the surety on the suspensive appeal bond. Following a trial of the rule on March 29, 1973, the trial judge declared the bond to be insufficient. Defendant-appellant filed a new bond on April 10, 1973.
The filing of the new appeal bond was not accomplished within the four-day period established in LSA-C.C.P. Art. 5124. Accordingly, the motion to dismiss the appeal is granted. Gracianette v. Brown, La. App., 131 So.2d 838.
Accordingly, the appeal taken in this matter is hereby dismissed.
Appeal dismissed.